DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 7, second-fifth paragraphs, filed January 20, 2021, with respect to claim 14 have been fully considered and are persuasive.  The rejection of 14 (with respect to the nonstatutory double patenting rejection) has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (U.S. Patent Publication 2016/0187622).
With regard to independent claim 14, Huang teaches an optical imaging system (Figure 3), comprising: a first lens (Figure 3, element 210) comprising a positive refractive power (page 8, paragraph [0112], lines 1-2); a second lens (Figure 3, element 220) comprising a negative refractive power (page 8, paragraph [0113], lines 1-2); a third lens (Figure 3, element 230) comprising a negative refractive power (page 8, paragraph [0114], lines 1-2) and a convex object-side surface (Figure 3, element 231 and page 8, paragraph [0114], lines 3-4); a fourth lens (Figure 3, element 240) comprising a negative refractive power (page 8, paragraph [0115], lines 1-2); and a fifth lens (Figure 3, element 250) comprising a positive refractive power (page 8, paragraph [0116], lines 1-2), wherein the first to fifth lenses are sequentially disposed from an object side to an imaging plane (Figure 3), and satisfying the conditional expression 0.7 < TL/f < 1.0, as defined (page 9, paragraph [0121]).
With regard to dependent claim 15, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 14, and further teaches such an optical imaging system further satisfying the conditional expression -2.5 < f/f2 < -0.5 (page 8, Table 3).
With regard to dependent claim 16, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 14, and further teaches such an optical imaging system further satisfying the conditional expression -3.5 < f/f3 < -0.4 (page 8, Table 3).
With regard to dependent claim 17, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 14, and further teaches 
With regard to dependent claim 18, Huang teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 14, and further teaches such an optical imaging system wherein the third lens has a concave image-side surface (Figure 3, element 232 and page 8, paragraph [0114], lines 3-4).

Allowable Subject Matter
Claim 21 is allowed.
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claim 21, the reasons for allowance are as set forth in the Office Action mailed December 1, 2020.
With respect to claims 19 and 20, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches an optical imaging system, comprising: a first lens comprising a positive refractive power; a second lens comprising a negative refractive power; a third lens comprising a negative refractive power and a convex object-side surface; a fourth lens comprising a negative refractive power; and a fifth lens comprising a positive refractive power, wherein the first to fifth lenses are sequentially disposed from an object side to an imaging plane, and satisfying the conditional expression 0.7 < .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
17 February 2021